Judgment of the Court of Special Sessions of the City of New York, Borough of Queens [County of Queens], convicting the defendant of the crime of perjury in the second degree, reversed on the law, the information dismissed and bail exonerated. Although the crime charged in the information was nominally perjury in the second degree, the allegations in their legal eflect charged the crime of perjury in the first degree. Therefore, the Court of Special Sessions lacked jurisdiction of the subject-matter. Upon that sole ground we predicate reversal and dismissal. (See People v. Samuels, ante, p. 167, decided herewith.) Lazansky, P. J., Hagarty, Johnston, Adel and Taylor, JJ., concur.